Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered December 7, 1989, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*670The defendant contends that he was deprived of a fair trial because the testimony of the police witnesses bolstered the complainant’s identification testimony in violation of People v Trowbridge (305 NY 471). Since the defense counsel did not object to the challenged testimony, the claimed error is unpreserved for appellate review (see, CPL 470.05 [2]; People v McGill, 183 AD2d 730; People v Foster, 182 AD2d 636), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.